Name: Regulation (EEC) No 2951/75 of the Commission of 10 November 1975 concerning the periods of grace referred to in Article 10 (2) of Council Regulation (EEC) No 803/68 on the valuation of goods for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 75 Official Journal of the European Communities No L 293/7 REGULATION (EEC) No 2951/75 OF THE COMMISSION of 10 November 1975 concerning the periods of grace referred to in Article 10 (2) of Council Regula ­ tion (EEC) No 803/68 on the valuation of goods for customs purposes to in Article 10 (2) applies and the length of the period of grace admissible are to be determined in accordance with the procedure laid down in Article 17 of that Regulation ; whereas in order to do this account should be taken of trade practices in the Member States ; Whereas it is important to ensure uniform application of Regulation (EEC) No 803/68 and to adopt the necessary provisions to that end ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 9 of Council Regulation (EEC) No 803/68 of 27 June 1968, the periods of grace referred to in Article 10 (2) of that Regulation shall apply to the goods listed in the table annexed to this Regulation in accordance with the specifications of that table . Article 2 This Regulation shall enter into force on 1 January 1976. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 803/68 (*) of 27 June 1968 on the valuation of goods for customs purposes, as last amended by Council Regulation (EEC) No 1735/75 (2), and in particular Article 10 (3) thereof ; Whereas, pursuant to Article 9 ( 1 ) (a) of the Regula ­ tion (EEC) No 803/68 , one of the conditions for the acceptance of the price paid or payable as the value of the goods for customs purposes is that the contract of sale must be executed within the period specified in Article 10 of the said Regulation ; whereas, for the purposes of Article 9, Article 10 ( 1 ) prescribes that the price paid dr payable may be accepted where the date of the contract precedes the date for valuation for customs purposes as laid down in Article 5 by not more than 12 months ; Whereas, for goods which are usually sold with a delivery period exceeding 12 months, the period of grace may pursuant to Article 10 (2) be correspond ­ ingly increased, but not beyond 24 months ; Whereas, pursuant to Article 10 (3) of the above Regu ­ lation, the goods to which the period of grace referred This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1975. For the Commission Finn GUNDELACH Member of the Commission ( ») OJ No L 148 , 28 . 6. 1968, p. 6. (2) OJ No L 183, 14. 7 . 1975, p . 1 . No L 293/8 Official Journal of the European Communities 12. 11 . 75 ANNEX CCT heading No Description of goods Period (in months) ex 03.02 A Herrings, whole, headless, in pieces or fillets 15 04.06 Natural honey 15 ex 07,01 H Onions and shallots for planting 15 ex 07.04 B Parsnips 15 ex 07.06 A Manioc roots, whether or not cut in chips or sliced 18 ex 07.06 B Sweet potatoes 18 08.01 F Cashew nuts 15 08.05 A II Almonds, other than bitter 15 ex 09.04 Pepper of the genus 'Piper' 24 12.06 Hop cones and lupulin 24 ex 15.07 Safflower oil 18 ex 18.01 Cocoa beans, whole, raw 18 ex 18.04 Cocoa butter 18 ex 23.01 B Flours and meals of fish 18 23.07 A Fish or marine mammal solubles 18 35.01 A Casein 18 ex 48.09 Building board of vegetable fibre 18 ex 50.09 Far eastern fabrics of silk 18 ex 54.03 Yarn of flax not put up for retail sale 18 57.05 A Yarn of true hemp not put up for retail sale 18